DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Temnit Afework on 07/30/2021.
Claim 1 of the application has been amended to rectify the 112(b) rejection issues as follows: 

1. (CURRENTLY AMENDED) An air conditioner comprising: a housing having a front panel and a rear panel, the front panel defining a front planar exterior surface of the housing; a heat exchanger configured to heat-exchange air drawn into an inside of the housing; a fan configured to move the heat-exchanged air towards an outside of the housing; an opening formed on the front planar exterior surface of the housing and configured to discharge the heat-exchanged air from the fan to the outside of the housing through the front planar exterior surface of the housing; a door configured to move between a door opening position at which the opening opens and a door closing position at which the opening closes; a plurality of discharge holes formed on the front planar exterior surface of the housing and configured to discharge the heat-exchanged air to the outside of the housing through the front planar exterior surface between an outer circumference of the opening and a circumference of the front planar exterior surface, the plurality of discharge holes and the opening being formed such that both the plurality of discharge holes and the opening formed on the front planar exterior surface are parallel to the rear panel; and a controller configured to control the discharge of the heat-exchanged air through the front planar exterior surface of the housing according to: control the door to move to the door closing position, 

7. (CURRENTLY AMENDED) An air conditioner comprising: a housing having a front panel and a rear panel, the front panel defining a front planar exterior surface of the housing; a heat exchanger configured to heat-exchange air drawn into an inside of the housing of the air conditioner; a fan configured to move the heat-exchanged air towards an outside of the housing; 3Serial No.: 15/214,766 an opening formed on the front planar exterior surface of the housing and configured to discharge the heat-exchanged air from the fan to the outside of the housing through the front planar exterior surface of the housing; a door configured to move between a door opening position at which the opening opens and a door closing position at which the opening closes; a plurality of discharge holes formed on the front planar exterior surface of the housing and configured to discharge the heat-exchanged air to the outside of the housing through the front planar exterior surface between an outer circumference of the opening and a circumference of the front planar exterior surface, the plurality of discharge holes and the opening being formed such that both the plurality of discharge holes and the opening formed on the front planar exterior surface are parallel to the rear panel; and a controller configured to control the discharge of the heat-exchanged air through the front planar exterior surface of the housing according to: control the door to move to the door closing position and close the opening formed on the front planar exterior surface of the housing in response to a room humidity being less than or equal to a predetermined value, and control the heat-exchanged air to discharge with a predetermined velocity by reducing a rotation of the fan, wherein, while the opening is closed by the door moved to the door closing position, the heat-exchanged air is discharged through the plurality of discharge holes between the outer circumference of the opening and the circumference of the front planar exterior surface to maintain the room humidity at the predetermined value.

14. (CURRENTLY AMENDED) An air conditioner comprising: a housing having a front panel and a rear panel, the front panel defining a front planar exterior surface of the housing; a heat exchanger configured to heat-exchange air drawn into an inside of the housing of the air conditioner; a fan configured to move the heat-exchanged air towards an outside of the housing; an opening formed on the front planar exterior surface of the housing and configured to discharge the heat-exchanged air from the fan to the outside of the housing through the front planar exterior surface of the housing; a door configured to move between a door opening position at which the opening opens and a door closing position at which the opening closes; 5Serial No.: 15/214,766a plurality of discharge holes formed on the front planar exterior surface of the housing and configured to discharge the heat-exchanged air to the outside of the housing through the front planar exterior surface between an outer circumference of the opening and a circumference of the front planar exterior surface, the plurality of discharge holes and the opening being formed such that both the plurality of discharge holes and the opening formed on the front planar exterior surface are parallel to the rear panel; and a controller configured to control the discharge of the heat-exchanged air through the front planar exterior surface of the housing and to: determine whether condensation occurs in the air conditioner and to rotate the fan to discharge the heat-exchanged air through the plurality of discharge holes based on the determination that the condensation occurs while the opening is closed by the door in the closing position, and control the heat-exchanged air to discharge with a predetermined velocity by reducing a rotation of the fan.

REASONS FOR ALLOWANCE

Claim 1 and all dependent claims are allowed.
The following is an examiner’s statement of reasons for allowance: The art of record fails to render obvious the claimed combination of an air conditioner as recited in Claim 1 specifically:
the functionality of the controller.


Claim 7 and all dependent claims are allowed.
The following is an examiner’s statement of reasons for allowance: The art of record fails to render obvious the claimed combination of an air conditioner as recited in Claim 7 specifically:
the functionality of the controller.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim 14 and all dependent claims are allowed.
The following is an examiner’s statement of reasons for allowance: The art of record fails to render obvious the claimed combination of an air conditioner as recited in Claim 14 specifically:
the functionality of the controller.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The instant application is patentable over Kim (US 2014/0000852) in that Kim lacks showing a door and a controller to control the door to close the outlet when a temperature of an area reaches a predetermined value, and a plurality of discharge outlets.

The instant application is patentable over Guerreiro (US 2008/0119125) in that Guerreiro lacks showing a fa, heat exchanger, and a controller configured to open and close the door to the outlet and reduce the rotation velocity of the fan.

The instant application is patentable over Rayburn (US 5,971,067) in that Rayburn lacks showing a housing with a heat exchanger, an outlet, and a controller configured to open and close the door.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L FAULKNER whose telephone number is (469)295-9209.  The examiner can normally be reached on M-F: 9-7, Every other F: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN L FAULKNER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746